Interlocutory and final decrees affirmed. This is a petition in equity to set aside two deeds of a certain parcel of real estate made by Bridget O’Connor, late of East Boston. The first deed was executed by Bridget O’Connor on October 30, 1947, and conveyed the property in question to the petitioner, her sister Katherine A. Mahoney, and her brothers Charles J. and Thomas J. O’Connor, as tenants in common. On January 17, 1948, a confirmatory deed running to the same persons was executed by the grantor. The purpose of the deed was to correct an error in the earlier deed. Both deeds were duly recorded. By her will Bridget left all her property to the petitioner. The respondents demurred to the petition and an interlocutory decree was entered sustaining the demurrer. Thereafter a final decree was entered dismissing the petition. The petitioner appealed. There was no error. One of the grounds of the demurrer was that the petition did not set forth facts sufficient to entitle her to the relief sought. Since we are of opinion that the demurrer was rightly sustained on this ground, it is unnecessary to consider the other grounds. The allegations of the petition need not be recited. For present purposes it is enough to say that they fall far short of alleging grounds that would justify setting aside the deeds.